On Motion for Rehearing.
Appellant contends that we should have discussed several enumerated errors, not addressed in her initial brief and deemed abandoned, because she addressed them in her supplementary brief (also entitled Jurisdiction & Motion to Dismiss & Transfer).
There is no merit in this contention and we adhere to our finding of abandonment. As this court has made eminently clear in several opinions, a supplemental brief does not resurrect from abandonment enumerations not addressed in the initial brief. Johnson v. Heifler, 141 Ga. App. 460 (6) (233 SE2d 853); Whitten v. State, 143 Ga. App. 768 (1) (240 SE2d 107); Belger v. Exchange Bank, 148 Ga. App. 275, 276 (251 SE2d 22).
The remaining contentions of the motion do not merit grant of rehearing.

Motion for rehearing denied.